 1                                                                                  O
                                                                                  JS-6
 2
 3
 4
 5
 6
 7
 8                      United States District Court
 9                      Central District of California
10
11   ROBERT JOSEPH YRIGOYEN,                   Case No. 2:19-cv-00295-ODW(AGRx)
12
                       Plaintiff,              ORDER REMANDING ACTION,
13
           v.                                  AND DENYING AS MOOT
14                                             MOTION TO DISMISS [12],
     ARTHREX, INC.; GLENN J. HUBER,
15   M.D.; BEACH DISTRICT SURGERY              MOTION TO STRIKE [14], AND
     CENTER LP; COASTAL ORTHO f/k/a            MOTION TO REMAND [15]
16
     TORRANCE ORTHOPAEDIC &
17   SPORTS MEDICINE GROUP; and DOES
18   1–10, inclusive,
19
                       Defendants.
20
21
22                                   I.   INTRODUCTION
23         On January 14, 2019, Defendant Arthrex, Inc. (“Arthrex”) removed this
24   products liability/medical malpractice action to federal court based on alleged
25   diversity jurisdiction. (Notice of Removal (“Notice”), ECF No. 1.) After reviewing
26   Plaintiff Robert Yrigoyen’s Complaint, it is clear that some of the Defendants—
27   namely Glenn J. Huber, M.D. (“Huber”), Beach District Surgery Center LP
28   (“BDSC”), and Coastal Ortho (“Coastal”)—are not diverse from Yrigoyen, and thus
 1   the Court lacks subject matter jurisdiction. Consequently, this action is REMANDED
 2   to state court.1
 3                               II.      FACTUAL BACKGROUND
 4          This products liability and medical malpractice lawsuit arises from surgery to
 5   Yrigoyen’s shoulder using Arthrex’s SwiveLock Device. (Compl. ¶ 42, ECF No. 1-
 6   1.) Defendant Huber performed the surgery; Defendant BDSC owns and operates the
 7   surgery center where Yrigoyen’s surgery occurred; and Defendant Coastal owns and
 8   operates the health care facility responsible for overseeing Yrigoyen’s care. (Id.
 9   ¶¶ 4–8; Notice ¶¶ 24–26.) Yrigoyen alleges that Huber, BDSC, and Coastal breached
10   their duty of care as to his medical treatment and that the SwiveLock Device
11   fractured, requiring removal from his shoulder. (Compl. ¶¶ 48–50, 131–41.)
12          Yrigoyen is a citizen of California. (Compl. ¶ 1.) Arthrex is a Delaware
13   corporation with its principal place of business in Florida. (Compl. ¶ 2.) Defendants
14   Huber, BDSC, and Coastal are all citizens of California. (Compl. ¶¶ 4, 5, 7.) On
15   November 14, 2018, Yrigoyen filed this action in the Los Angeles County Superior
16   Court, case number 18STCV04956.2 (See id.; Notice ¶ 11.) Arthrex was served on
17   December 13, 2018. (Notice ¶ 11.) On January 14, 2019, Arthrex removed the action
18   to this Court.     (See Notice.)         Arthrex did not obtain consent for removal from
19   Defendants Huber, BDSC, and Coastal, but alleges consent is not required because
20   they are not properly joined. (Notice ¶ 12.)
21                                     III.    LEGAL STANDARD
22          Federal courts have subject matter jurisdiction only as authorized by the
23   Constitution and Congress. U.S. Const. art. III, § 2, cl. 1; see also Kokkonen v.
24   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A suit filed in state court
25
26   1
       After carefully considering Yrigoyen’s Complaint, the Court deems the matter appropriate for sua
27   sponte decision. United Inv’rs Life Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960, 967 (9th Cir.
     2004).
     2
28     On May 14, 2018, Yrigoyen filed a similar action in the Los Angeles County Superior Court, but
     voluntarily dismissed that action before Arthrex appeared. (Notice ¶ 10.)



                                                      2
 1   may be removed to federal court only if the federal court would have had original
 2   jurisdiction over the suit.       28 U.S.C. § 1441(a).     Federal courts have original
 3   jurisdiction where an action arises under federal law, or where each plaintiff’s
 4   citizenship is diverse from each defendant’s citizenship and the amount in controversy
 5   exceeds $75,000. See id. §§ 1331, 1332(a).
 6         The removal statute is strictly construed against removal, and “[f]ederal
 7   jurisdiction must be rejected if there is any doubt as to the right of removal in the first
 8   instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). The party seeking
 9   removal bears the burden of establishing federal jurisdiction. Id. The court may
10   remand the action sua sponte “[i]f at any time before final judgment it appears that the
11   district court lacks subject matter jurisdiction.” 28 U.S.C. § 1447(c); United Inv’rs
12   Life Ins. Co., 360 F.3d at 967.
13                                      IV.   DISCUSSION
14         Arthrex invokes diversity as the basis for the Court’s subject matter jurisdiction.
15   (Notice ¶¶ 20–26.) The Supreme Court “ha[s] consistently interpreted § 1332 as
16   requiring complete diversity: In a case with multiple plaintiffs and multiple
17   defendants, the presence in the action of a single plaintiff from the same State as a
18   single defendant deprives the district court of original diversity jurisdiction over the
19   entire action.” Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 553
20   (2005). Here, Yrigoyen alleges that he is a California citizen and that Huber, BDSC,
21   and Coastal are all also California citizens. (Compl. ¶¶ 1, 4, 5, 7.) Arthrex does not
22   argue otherwise. (See Notice ¶¶ 24–26.) There is no complete diversity.
23         However, Arthrex argues that the Court should discount the citizenship of
24   Huber, BDSC, and Coastal because they were improperly joined to Yrigoyen’s
25   Complaint. (Id.) “An exception to the requirement of complete diversity exists where
26   it appears that a plaintiff has fraudulently joined a ‘sham’ non-diverse defendant. . . .
27   [A] non-diverse defendant is said to be fraudulently joined where ‘the plaintiff fails to
28   state a cause of action against a resident defendant, and the failure is obvious




                                                  3
 1   according to the settled rules of the state.’” Sanchez v. Lane Bryant, Inc., No. 2:15-
 2   cv-04247-CAS (ASx), 2015 WL 4943579, at *2 (C.D. Cal. Aug. 17, 2015) (quoting
 3   McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987)) (citation omitted);
 4   see also Padilla v. AT&T Corp., 697 F. Supp. 2d 1156, 1158 (C.D. Cal. 2009) (“[A]
 5   non-diverse defendant is deemed a sham defendant if . . . the plaintiff could not
 6   possibly recover against the party whose joinder is questioned.”). There is a strong
 7   presumption against fraudulent joinder, and thus “[f]raudulent joinder must be proven
 8   by clear and convincing evidence.” Hamilton Materials, Inc. v. Dow Chem. Corp.,
 9   494 F.3d 1203, 1206 (9th Cir. 2007). “Merely showing that an action is likely to be
10   dismissed against the alleged sham defendant does not demonstrate fraudulent joinder.
11   If there is any possibility that the state law might impose liability on a resident
12   defendant under the circumstances alleged in the complaint, or in a future amended
13   complaint, the federal court cannot find that joinder of the resident defendant was
14   fraudulent, and remand is necessary.” Revay v. Home Depot U.S.A., Inc., No. 2:14-
15   cv-03391-RSWL (ASx), 2015 WL 1285287, at *3 (C.D. Cal. Mar. 19, 2015) (internal
16   citations omitted); see also Hunter v. Philip Morris USA, 582 F.3d 1039, 1044 (9th
17   Cir. 2009).
18         Yrigoyen asserts claims against Huber, BDSC, and Coastal for medical
19   malpractice and negligent misrepresentation. (Compl. ¶¶ 131–51.) He also asserts a
20   claim for negligence against BDSC. (Id. ¶¶ 58–67.) Arthrex argues that Huber,
21   BDSC, and Coastal are fraudulently joined because the claims against them fail as
22   matter of law as they are time-barred, inadequately pled, and Huber, BDSC, and
23   Coastal are procedurally misjoined. (Notice ¶¶ 27–44.) Arthrex also argues that
24   Yrigoyen is barred from suing Huber, BDSC, and Coastal because Yrigoyen’s counsel
25   in a prior action discussed suing only Arthrex in federal court. (Notice ¶¶ 27–29.)
26         The Court disagrees. First, reasonable minds could differ as to when Yrigoyen
27   knew or should have known the cause of his injury. Next, even if Yrigoyen’s claims
28   are inadequately pled, it is at least possible that state law would impose liability on




                                                4
 1   Huber, BDSC, and Coastal under the circumstances described in the Complaint or in a
 2   future amended complaint.          Further, Yrigoyen’s claims against Arthrex, Huber,
 3   BDSC, and Coastal arise out of the same event: Yrigoyen’s shoulder surgery and use
 4   of the SwiveLock Device. Finally, even if Arthrex and Yrigoyen had a binding
 5   agreement to litigate in federal court, that does not overcome any jurisdictional
 6   defects.
 7          Accordingly, Arthrex simply has not shown by clear and convincing evidence
 8   that there is no possibility whatsoever of a jury finding Huber, BDSC, and Coastal
 9   liable under at least one of the theories Yrigoyen alleges. See Ontiveros v. Michaels
10   Stores, Inc., No. CV 12-09437 MMM (FMOx), 2013 WL 815975, at *9 (C.D. Cal.
11   Mar. 5, 2013) (“[A] non-fanciful possibility of liability” precludes application of the
12   sham-defendant doctrine “even where the plaintiff’s claim appear[s] ‘relatively
13   weak.’”). Therefore, this Court cannot find that joinder of Defendants Huber, BDSC,
14   and Coastal was fraudulent, and the Court cannot discount their citizenship.
15   Accordingly, the Court lacks subject matter jurisdiction and remand is necessary.3
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25
26   3
      This Order should not be construed as precluding the possibility of summary judgment in favor of
27   any Defendant. The fraudulent joinder analysis is distinct from the summary judgment analysis. See
     Amarant v. Home Depot U.S.A., Inc., No. 1:13-cv-00245-LJO (SKOx), 2013 WL 3146809, at *6–13
28   (E.D. Cal. June 18, 2013).




                                                     5
 1                                  V.    CONCLUSION
 2        For the reasons discussed, the Court REMANDS the action to the Los Angeles
 3   County Superior Court, Case No. 18STCV04956.
 4        As the Court finds it lacks subject matter jurisdiction and must remand, the
 5   Court DENIES AS MOOT Arthrex’s Motion to Dismiss (ECF No. 12), Arthrex’s
 6   Motion to Strike (ECF No. 14), and Yrigoyen’s Motion to Remand (ECF No. 15).
 7        The Clerk of the Court shall close the case.
 8
 9        IT IS SO ORDERED.
10
11        February 6, 2019
12
13                              ____________________________________
14                                       OTIS D. WRIGHT, II
                                 UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               6
